DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/619,826 in view Lee et al. (US 2017/0027400 A1); in view of Brotto et al. (US 2010/0199453 A1).
This is a provisional nonstatutory double patenting rejection.
Regarding Claims 23 and 28, Claim 1 of Application ‘826 recites an electric device system comprising: a machine tool; a vacuum cleaner in fluid communication with the machine tool to suction dust generated by the machine tool; an electric energy storage module to provide electric energy to the machine tool; the machine tool, and the electric energy storage module each having device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool, 
Claim 1 of Application ‘826 not explicitly recite wherein the energy storage module being separated from the machine tool in a separation status and the energy storage module being connected to the machine tool in an operating status; and the control device activates the wireless communication interface of the energy storage module upon a mechanical fastening of the energy storage module to the machine tool; and wherein the control device causes the wireless control connection between the energy storage module and the vacuum cleaner to be terminated upon mechanical separation of the energy storage module from the machine tool.
However, Lee teaches an electric device comprising of an electric energy storage module (120); wherein the system components have device interfaces (106, 202; See Paragraph 0061) compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status. See Paragraphs 0061, and 0091.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 of Application ‘826, to further comprise of an electric energy storage module; wherein the system components have device interfaces compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module to the machine tool or the vacuum cleaner, and wherein the device interfaces are electrically and/or mechanically separated from one another in a separation status and are electrically and/or mechanically connected to one another in an operating status, as taught by Lee, as a routine design choice for supplying or not supplying a DC power source, requiring routine experimentation, with predictable results.
Claim 1 of Application ‘826, as modified by Lee, does not explicitly include the claim limitation: in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner.
However, Brotto (Fig. 2 and Paragraph 0034) teaches wherein the electric device, in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection (See Brotto, Paragraph 0034) and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 1 of Application ‘826, as modified by Lee, to further include the claim limitation of: in the case of a transition from the separation status to the operating status, is designed to send or receive at least one registration message to establish the control connection and/or, in the case of a transition from the operating status to the separation status, to end the control connection and/or to send a switch-off signal for a suction unit of the vacuum cleaner, as taught by Brotto, for the purpose of providing and alternate or redundant means of providing an activation event that establishes a wireless control connection between the tool and the vacuum cleaner, as a matter of design choice, requiring routine experimentation, with predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of Claim 24 with the electrical energy storage module being electrically connected to the vacuum cleaner must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, Claim 5, Line 3, recites the limitation “the system components . . . .” There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10, Claim 10, Line 2, recites the limitation “the device interface;” however, Claim 23 recites more than one device interface. It is unclear which device interface that Claim 10 is referring to. 
Regarding Claim 12, Claim 12, Line 2, recites the limitation “a controller;” Claim 23 recites “a control device.” It is unclear if the controller of Claim 12 is in addition to the control device of Claim 23.
Regarding Claim 13, Claim 13 is rejected under 35 U.S.C. 112(b) by virtue of its depending upon Claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8-10, 12-16, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barabeisch (EP2628431A2) in view of Stampfl et al. (US 9,756,402 B2).
Regarding Claim 23, Barabeisch discloses an electric device system comprising: a machine tool (80); a vacuum cleaner (10) in fluid communication with the machine tool (80) to suction dust generated by the machine tool (80); an electric energy storage module (90) to provide electric energy to the machine tool (80); the machine tool (80), and the electric energy storage module (90) each having device interfaces (92, 85) compatible with one another for detachable fastening to one another and for the transmission of electric energy from the energy storage module (90) to the machine tool (80), the energy storage module (90) being separated from the machine tool (80) in a separation status (Fig. 7) and the energy storage module (90) being connected to the machine tool (80 or 180) in an operating status (Fig. 8), the electric energy storage module (90) and vacuum cleaner (10) each having a wireless communication interface (Energy Storage module (90) includes (250); vacuum cleaner (10) includes (40) for establishing a wireless control connection (251) to or from the vacuum cleaner (10), the energy storage module (90) including a control device (255s) for operably controlling the wireless communication interface (250) of the energy storage module (90) (transmitter (255s) generates a control signal based upon the detection of current, and is therefore, under a broadest reasonable interpretation of the instant claim language, construed to “operably control the wireless interface” based upon whether current is detected); and the control device (255s) activates the wireless communication interface (250) of the energy storage module (90
It is inherent that the control device (255s) begins sending the wireless control connection (251) upon some event, i.e. when current flowing from the battery (90) to the tool (80) is sensed (see Paragraph 0093); and that wherein the control device (255s) causes the wireless control connection (251) between the energy storage module (90) and the vacuum cleaner to be terminated upon some event, the termination event could be as simple as when the battery has diminished power below a level in which the control device can continue to operate or any other design event that is known in the art (i.e. sleep mode).
Baraeisch may not disclose the specific events that cause the control device (255s) to establish and terminate the control connection between the battery (90) and the vacuum cleaner (10); such as upon a mechanical fastening of the energy storage module to the machine tool; and terminated upon mechanical separation of the energy storage module from the machine tool.
However, Stampfl teaches an electric device with a battery pack (104b) that upon transition from the separation status (battery pack not connected) to the operating status (battery pack connected), sends or receives via a communication interface (wireless communication controller, 250) at least one registration message to establish a wireless connection (see Col. 20, Lines 54 through Col. 21, Line 21) with an external device (108).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Baraeisch, to further comprise of wherein the control connection between the battery and the vacuum cleaner is established and terminated based upon the mechanical fastening and mechanical separation of the battery to the tool, as taught by Stampfl, as a matter of design choice, requiring only routine experimentation, without any new or unexpected results, for the purpose of not undesirably depleting the battery power while not connected to the power tool.
Regarding Claim 24, Barabeisch, as modified, meets the limitations of Claim 24, as best understood, as applied to Claims 23 above. Barbeisch, as modified, further discloses the vacuum cleaner (Barabeisch, 10) being capable of being supplied with power from an internal battery (Barabeisch, 26). See Barabeisch, Paragraph 0064.
Barabeisch, as modified, may not explicitly disclose wherein the energy storage module (Barabeisch, 26) being separated from the vacuum cleaner (Barabeisch, 10) in a separation status and the energy storage module (Barabeisch, 26) being connected to the vacuum cleaner (Barabeisch, 10) in an operating status, the electric energy storage module (Barabeisch, 26) and the vacuum cleaner (Barabeisch, 10) each having a wireless communication interface for establishing a wireless control connection to or from the vacuum cleaner (Barabeisch, 10), the energy storage module (Barabeisch, 26) including a control device for operably controlling the wireless communication interface of the energy storage module (Barabeisch, 26); and the control device activates the wireless communication interface of the energy storage module (Barabeisch, 26) upon a mechanical fastening of the energy storage module (Barabeisch, 26) to the vacuum cleaner (Barabeisch, 10), whereby a wireless control connection is established between the machine tool (Barabeisch, 80) and the vacuum cleaner (Barabeisch, 10) such that operation of the machine tool (Barabeisch, 80) controls a suction operation of the vacuum cleaner (Barabeisch, 10), and wherein the control device causes the wireless control connection between the energy storage module (Barabeisch, 26) and the vacuum cleaner (Barabeisch, 10)  to be terminated upon mechanical separation of the energy storage module (Barabeisch, 26)  from the vacuum cleaner (Barabeisch, 10).
However, as indicated in the 35 U.S.C. 103 rejection of Claim 23 (above), Barabeisch, as modified does teach the battery (Bababeisch, 90) being utilized to power the tool (Barabeisch, 80) and including a control device that causes the control connection between the battery (Bababeisch, 90) and the vacuum cleaner (Barabeisch, 10).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Barabeisch, as modified, wherein the energy storage module (Barabeisch, 26) is removable and contains a control device, and causes a control connection between the battery and the vacuum cleaner to be established upon mechanical fastening of the energy storage module to the vacuum cleaner, and to terminate with mechanically separated, as conceptually taught by Barabeisch, as modified, as a known means of selecting a specific design event for establishing a wireless control connection between to separable parts (the battery and the vacuum cleaner), without any new or unexpected results.  It is further noted that the specification does not disclose any long-felt need, criticality or problem solved by establishing the control connection within the vacuum cleaner instead of within the tool.
Regarding Claim 25, Barabeisch discloses an electric device system comprising: a machine tool (80); a vacuum cleaner (10) in fluid communication with the machine too (80)l to suction dust generated by the machine tool (80); an electric energy storage module (90) to provide electric energy to the machine tool (80); the machine tool (80) and the electric energy storage module (90) each having device interfaces compatible with one another for detachable connection to one another and for the transmission of electric energy from the energy storage module (90) to the machine tool (80), the electric energy storage module (90) and vacuum cleaner (10) each having a wireless communication interface for establishing a wireless control connection with the vacuum cleaner (10), the energy storage module (90) including a storage module control device (255s) for operably controlling the wireless communication interface (250) of the energy storage module (90),  and the machine tool (80) including a tool control device (wireless interface of the hand tool matches the wireless interface of the external communication device located on the battery (90); see Paragraph 0058) for communicating with the storage module control device (90).
Barabeisch may not explicitly disclose wherein upon connection of the electric energy storage module with the machine tool, information is conveyed between the storage module control device and the tool control device.
However, Stampfl teaches an electric device with a battery pack (104b) that upon transition from the separation status (battery pack not connected) to the operating status (battery pack connected), sends or receives via a communication interface (wireless communication controller, 250) at least one registration message to establish a wireless connection (see Col. 20, Lines 54 through Col. 21, Line 21) with and external device (108).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the device of Baraeisch, to further comprise of wherein upon connection of the electric energy storage module with the machine tool, information is conveyed between the storage module control device and the tool control device, as conceptually taught by Stampfl, as a matter of design choice, requiring only routine experimentation, without any new or unexpected results, for the purpose of not undesirably depleting the battery power while not connected to the power tool.
Barbeisch, as modified, may not explicitly disclose wherein in response to the conveyed information, the storage module control device determines whether to generate a wireless signal to initiate activation of the vacuum cleaner upon operation of the machine tool.
However, Barbeisch teaches an identification code 460 that is sent to the communication device (40) of the vacuum cleaner (10) based upon table 430, which contains several identification codes, a determination of whether to activate the vacuum cleaner is made upon operation of the machine tool. See Barbeisch, Paragraphs 0135, 0137, and 0142.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Baraeisch, as modified, to further comprise of wherein in response to the conveyed information, the storage module control device (Barbeisch, 90) determines whether to generate a wireless signal (Barbeisch, 251) to initiate activation of the vacuum cleaner (10) upon operation of the machine tool (90), as a matter of design choice, requiring only a simple rearrangement of part, without any new or unexpected results, for the purpose of storing the table 430 in the  battery (90) instead of the vacuum cleaner (10) such that the battery can be easily removed and the table 430 updated with new identification codes when necessary.
Regarding Claim 26, Barabeisch, as modified, meets all of the limitations of Claim 26, as best understood, as applied to Claims 23 and 25 above.
Regarding Claim 27, Barabeisch, as modified, meets all of the limitations of Claim 27, as best understood, as applied to Claims 23 and 25 above.
Regarding Claim 28, Barabeisch, as modified, meets all of the limitations of Claim 28, as best understood, as applied to Claim 23 above.
Regarding Claim 3, Barabeisch, as modified, discloses the electric device system according to claim 23, as previously presented above, wherein the system further includes at least one sensor to detect at least one electric variable of the vacuum. See Barabeisch, Paragraph 0034.
Regarding Claim 8, Barabeisch, as modified, discloses the electric device system according to claim 23, as previously presented above, wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours. See Barabeisch, Fig. 7; and Stampfl, Fig. 5.
To the extent that Applicant may argue that Brotto, as modified, does not explicitly disclose wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours, Barabeisch does teach an electric device wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours.  See Barabeisch, Fig. 2-4 and Paragraph 0053.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Brotto, as modified, to further comprise of wherein one device interface has plug positive-locking contours to plug into plug counter positive-locking contours of the other device interface along a plug axis and electric contacts for contacting with electric counter contacts of the other device interface for an electric connection of the system components, which enter into electric contact with one another in the case of a plug-in assembly of the plug positive-locking contours and the plug counter positive-locking contours, as taught by Barabeisch, as a matter of design choice, requiring routine experimentation, with predictable results, for the purpose of ensuring secure electrical connection between the tool body and the battery.
Regarding Claim 9, Barabeisch, as modified, discloses the electric device according to Claim 23, as previously discussed above, wherein the energy storage module (Barabeisch, 90) has a module housing and an energy storage device received in the module housing, with at least one rechargeable electric storage cell (Barabeisch, Paragraph 0059; and 0113) to provide electric energy for the energy supply of the machine tool (Barabeisch, 80). See Lee Fig. 9.
Regarding Claim 10, Barabeisch, as modified, discloses the electric device according to Claim 23, as previously discussed above, wherein the device interface comprises a data interface (Stampfl, 250; Barabeisch 250), and the electric device identifies the operating status or separation status using a data transmission via the data interface. As indicated in the 35 U.S.C 103 rejection of Claim 23 (above), Barabeisch, as modified, discloses an electric device with a battery pack (Stampfl, 104b) that upon transition from the separation status (battery pack not connected) to the operating status (battery pack connected), sends or receives via a communication interface (Stampfl, wireless communication controller, 250) at least one registration message to establish a wireless connection (see Stampfl, Col. 20, Lines 54 through Col. 21, Line 21) with and external device (Stampfl,108).
Regarding Claim 12, Barabeisch, as modified, discloses the electric device according to Claim 10, as previously discussed above, further comprising a controller the controller (Stampfl, 250) sending at least one verification message (Barabeisch, 251; Stampfl, block 1520, see Fig. 15), provided exclusively for verification of the operating status or separation status to identify the operating status or separation status.  When considering the broadest reasonable interpretation of the instant claim language, the electric device of Barabeisch, as modified, is designed to provide at least one verification message because the transmitter (Barabeisch, 100) sends a operational data when connected to the battery. See Stampfl, Fig. 15.
Regarding Claim 13, Barabeisch, as modified, discloses the electric device according to Claim 12, as previously discussed above, wherein the controller (Stampfl, 250) sends an authentication (see Barabeisch, Paragraph 0040, Line 422; and Stampfl, Col. 9, Lines 19-45) when the control connection is established. 
Regarding Claim 14, Barabeisch, as modified, discloses the electric device according to Claim 23, as previously discussed above, wherein the communication interface sends encrypted communication via the control connection. See Stampfl, Col. 9, Lines 19-45).
Regarding Claim 15, Barabeisch, as modified, discloses the electric device according to Claim 23, as previously discussed above, wherein the electric energy storage module (Barabeisch, 90) communication interface receives at least one received information item from the machine tool (Barabeisch, 80) in connection with a transition from the separation status to the operating and is designed for encrypted (see Barabeisch, Paragraph 0040, Line 422; and Stampfl, Col. 9, Lines 19-45), sending of the at least one received information item via its wireless communication interface. See Stampfl, Col. 9, Lines 19-45 and Col. 20, Lines 54 through Col. 21, Line 21.  
Regarding Claim 16, Barabeisch, as modified, discloses the electric device according to Claim 15, as previously discussed above, wherein the electric device is designed to send the at least one received information item as broadcast information or advertising information via the wireless communication interface See Stampfl, Col. 9, Lines 19-45 and Col. 20, Lines 54 through Col. 21, Line 21.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barabeisch, in view of Stampfl et al., in further view of Lee (US 2017/0027400 A1).
Regarding Claim 5, Barabeisch, as modified, discloses the electric device according to Claim 3, as previously discussed above, comprising of at least one sensor (see Barabeisch, Paragraph 0034); and an electrical switch for switching the suction motor.  See Barabeisch, Paragraph 0034.
Barabeisch, as modified, may not explicitly disclose wherein the at least one sensor comprises the electric switch and the electric switch is actuatable by fastening the energy storage module (Barabeisch, 90) to the machine tool (Barabeisch, 80).
However, Lee teaches an electrical system comprising of wherein at least one sensor comprises an electric switch (108/210) actuatable by fastening two system components to one another.  See Lee Paragraphs 0064-65, 0091.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device Barabeisch, as modified, to further comprise of wherein the at least one sensor comprises the electric switch and the electric switch is actuatable by fastening the energy storage module (Barabeisch, 90) to the machine tool (Barabeisch, 80), as taught by Lee, as a known means of actuating an electric switch by fastening two components to one another, for the purpose of conveniently performing the switching operation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barabeisch, in view of Stampfl et al., in further view of Rejman (CN205466044U).
Regarding Claim 6, Barabeisch, as modified, discloses the electric device system according to claim 23, as previously presented above, further comprising a mechanical actuation element to actuate a fixing device, to fix the energy storage module and machine tool to one another.
Barabeisch, as modified, may not explicitly disclose a mechanical actuation element, to actuate a fixing device, to fix the energy storage module and machine tool to one another. Barabeisch, as modified, as modified, does include a projection (Barabeisch, 94) and an accommodation part (Barabeisch, 84).
However, Rejman teaches a mechanical actuation element (swingable lock pin, See Rejman, Paragraph 0027) to actuate a fixing device, to fix the system components to one another. See Rejman Paragraph 0006; and Paragraph 0027.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device Barabeisch, as modified, to further comprise a mechanical actuation element, to actuate a fixing device, to fix the system components to one another, as taught by Rejman, for the purpose of ensuring the that the battery of Barabeisch, as modified, remains attached to the tool body during operation while allowing the battery to be easily removed for charging or replacement.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barabeisch, in view of Stampfl et al.; in further view of Rejman; and in further view of Scnittman et al. (US 2012/0169497 A1).
Regarding Claim 7, Barabeisch, as modified, discloses the electric device according to Claim 6, as previously discussed above.
Barabeisch, as modified, may not explicitly disclose at least one sensor to detect an actuation status of the actuation element, wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status. See Stampfl, Fig. 15 disclosing a sensing unit (block 1505) for sensing when the battery assembly is mounted on the body of the tool, but not explicitly disclosing that the sensor monitors an actuation element.
However, Schmittman teaches an electric device comprising of a sensor that senses the position of a latch to indicate the position of a removable portion of the device. See Schnittman, Paragraph 0242.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric device of Barabeisch, as modified, to further comprise of at least one sensor to detect an actuation status of the actuation element (swingable lock pin, See Rejman, Paragraph 0027), wherein the electric device assesses an actuation of the actuation element in the direction of a release of the fixing device as a transition from the operating status to the separation status, as taught by Schnittman, as a routine design choice, requiring routine experimentation, with predictable results, for the purpose of providing an alternate or redundant indication of whether the battery is fully engaged with the body of the tool.  See Schnittman, Paragraph 0242.
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. Applicant argues that the cited Barabeisch reference does not teach the wireless control connection between the energy storage module and the vacuum being terminated upon mechanical separation of the energy storage module from the machine tool.  See Page 11 of Applicant’s arguments. However, none of the claims are rejected under 35 U.S.C. 102 as being anticipated by Barabeisch.  Barabeisch may not teach the wireless control connection between the energy storage module and the vacuum being terminated upon mechanical separation of the energy storage module from the machine tool; however, Stampfl does. Stampfl provides what Barabeisch lacks. See 35 U.S.C. 103 rejection of Claim 23 (Barabeisch, in view of Stampfl).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723